SUMMARY ORDER
Plaintiff-Appellant Mare Yerzani appeals from a series of orders and judgments of the United States District Court for the Southern District of New York (McMahon, J.), which dismissed his breach of contract claim, denied leave to file a second amended complaint, and dismissed his amended complaint with prejudice. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
For substantially the same reasons set forth in the district court’s thorough and well-reasoned memoranda and orders, we conclude that the district court properly dismissed Verzani’s complaint and denied his motion to amend as futile.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.